Citation Nr: 1125634	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  05-38 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard G. Maxon, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty with the Army from January 1992 to July 1992.  The veteran also served in the Army National Guard from August 1991 to January 1992, July 1992 to September 1996 and from October 1996 to August 2004 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In April 2008, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  This matter was remanded in October 2008 for further development.

As noted in the October 2008 Board remand, the claims file bears medical records with diagnoses of multiple psychiatric disorders, including PTSD.  In an interim precedent decision (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the Court held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that the matter of service connection for a mental disorder encompasses all psychiatric diagnoses shown.  Accordingly, the issue has been recharacterized to reflect that the Veteran's claim is for service connection for a psychiatric disability, however characterized, including PTSD.

The Veteran had been represented by the American Legion.  In May 2011, VA received a VA Form 21-22a appointing Richard G. Maxon, Attorney at Law, as his representative.  The Board recognizes the change in representation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As noted in the October 2008 Board remand, the Veteran alleges his panic attacks began in May 1992, during advanced infantry training (AIT), when he was berated by his Drill Sergeant.  The Veteran is competent to give evidence regarding facts or circumstances that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465 (1994).  His medical records, on the other hand, indicate formal treatment for his panic attacks beginning in June 2002.  Since that time, the record shows multiple different psychiatric diagnoses, to include an anxiety disorder, panic disorder and PTSD.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The October 2008 Board remand instructed the RO to readjudicate the Veteran's claim, "specifically considering the PTSD aspect of his claim".  However, although the August 2010 Supplemental Statement of the Case notes the findings with respect to PTSD on the August 2010 VA examination, the SSOC does not show that the RO adjudicated this claim under the provisions of 38 C.F.R. § 3.304(f).

As also noted in the October 2008 Board remand, the Veteran's active duty status during his various periods of National Guard service are critical in the determination of his claim.  A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c), (d); Allen and Key v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing Perpich v. Department of the Defense, 496 U.S. 334, 110 S.Ct. 2418, 110 L.Ed2d 312 1990).  Hence, for the Veteran's service in the National Guard, only periods of federalized service, if any, are qualifying service for the purpose of VA compensation benefits.

Because the Veteran's initial mental health treatment was during his period of National Guard service in June 2002, whether or not any such service was "federalized" service is a critical threshold question.  [His Army National Guard Retirement Points History Statement shows that he had 21 days of AD (active duty) points; however, his periods of ACDUTRA and INACDUTRA are not listed.]  Although, in May 2010, the AMC requested that the U.S. Army Human Resources Command verify the Veteran's ACTDUTRA and INACTDUTRA dates from 1996 to 2004, there is no record of a response to this request and the dates of the Veteran's ACTDUTRA and INACTDUTRA have not been verified.  

Pursuant to the October 2008 Board remand, the Veteran was afforded a VA examination in August 2010.  The examiner noted the Veteran's history of psychiatric complaints, examined the Veteran, provided a diagnosis of panic attack without agoraphobia and opined, in pertinent part, that "it is clear that his troublesome interactions with his drill seargeant [sic] during AIT marks the timeline of when he started experiencing Panic attacks, but there was no sense of horror, intense fear for his life or others, and no helplessness associated with the interaction.  The uncomfortable emotions evoked during the times of dealing with this drill seargeant could of [sic] precipitated the onset of his panic attacks, but it is UNLIKELY that these issues triggered PTSD."  With respect to the diagnosis of panic attack without agoraphobia, the opinion is stated in speculative terms and does not provide a rationale for the conclusion offered.  Without adequate rationale the opinion is conclusory, inadequate for the adjudicatory determinations to be made, and insufficiently responsive to the Board's October 2008 remand instructions.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  


Notably, the United States Court of Appeals for Veterans Claims (Court) has acknowledged that there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  However, it must be clear from some combination of the examiner's opinion and the analysis of the record that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Such clarity is lacking in this case with regard to the August 2010 medical opinion.  

Review of the claims file suggests that the records of the Veteran's private mental health treatment may be incomplete.  Specifically, he has submitted statements from Drs. Bradley and Goldberg as well as his treatment providers at East Valley Family Physicians; however, complete clinical records from these treatment providers have not been obtained.  In addition, the record suggests the Veteran is in receipt of ongoing mental health treatment.  Any unassociated records of treatment the Veteran may have received for his mental health complaints since his discharge from service may contain information pertinent to this claim and must be secured.

Finally, it is also noted that remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO should be well aware by now that when the Board fails to return a case to the RO for completion of uncompleted actions ordered in a remand, and the Board's decision is appealed to the Court, the Court (either by endorsement of a Joint Motion by the parties or by Memorandum Decision vacating the Board's decision) routinely, under the Stegall precedent, returns the case to the Board for completion of the action the Board had sought.


Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all providers of psychiatric treatment he has received since his discharge from active duty, and to provide authorizations for VA to obtain records of any such private treatment.  The attention of the RO is specifically directed to all actual clinical records from Drs. Bradley and Goldberg and East Valley Family Physicians.  The RO should secure for the record copies of complete clinical records of the identified treatment.  The Veteran should be notified if any records identified are not received pursuant to the RO's request. 

2.  The RO should request, again, that the U.S. Army Human Resources Command verify the Veteran's ACTDUTRA and INACTDUTRA dates from 1996 to 2004 (expressly to include service in June 2002).

3.  Only after receiving any private medical records in response to paragraph 1, above, then the RO should arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the nature and etiology of each of his psychiatric disabilities and, in particular, whether any psychiatric disability(ies) diagnosed is/are related to a corroborated stressor event in service.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examination should be in accordance with DSM-IV.  The examiner should be advised of the stressor event found corroborated (i.e., being berated by his Drill Sergeant) and the examiner may consider only such stressor as the precipitating event in service for any diagnosis of a psychiatric disability.  Based on record review (including this remand) and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) each psychiatric disability entity the Veteran is shown to have.

(b)  As to each psychiatric disability diagnosed, please indicate whether it is at least as likely as not (50 percent or better probability) that such is related to the stressor event identified above.  The examiner must identify the signs and symptoms which support each diagnosis.

(c)  If PTSD is not diagnosed, the examiner must explain in detail why the criteria for establishing such diagnosis are not met.

The examiner must explain the rationale for all opinions provided (to include comment on the opinions that are already of record (October 10, 2006 and October 31, 2006 statements from his private psychologist and the August 2010 VA examiner) and explaining the rationale for any disagreement with such opinions).

4.  Following completion of the above and any further development deemed necessary, the RO should readjudicate the matter of service connection for a variously diagnosed psychiatric disorder (to include PTSD).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


